Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Status of the claims
Claim 1 and 18 is/are amended, claim 19 is cancelled and claims 20-22 is/are added.  Currently claims 1-8, 10-18, 20-22 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "the non-return valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 13, 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hecking (GB 2541102).
Regarding claim 1, Hecking discloses a connector for a water system, the connector comprising: an inlet connector (coupling nut above 112), a connector body 112-162 and an outlet connector (coupling nut below 162) arranged in sequence, wherein the connector body is open-sided (radial side openings between webs 160) so as to form a tundish (at 164) having an open air gap (gaps between 160) between the inlet and outlet connectors through which water can fall in use, a sensor (interior extension of 114) mounted to the connector between the inlet connector (coupling nut above 112) and outlet connector (coupling nut below 162) for detecting the presence of water within the connector body 112-162. The connector 112-162 comprises a top side (portion of connecter 112-162 above 174) that is partially open sided (at openings between 160) to an ambient environment
As to claim 2, the connector body 112-162 comprises an internal floor formation 168 between the inlet connector and outlet connector beneath the open air gap 
As to claim 3, the internal floor formation comprises a non-return valve 168.
As to claim 4, the sensor (interior extension of 114) is arranged to sense the presence of water above the internal floor formation (in channel 112).
As to claim 8, the sensor comprises a pair of spaced conductors 44,46.
As to claim 13, Hecking (page 4 line 1-10) discloses a monitoring device (signal generator) arranged to monitor the output of the sensor and to generate an alert signal based on said output.
As to claim 20, the connector body 112-162 comprises a retaining formation (hole in side of 112) arranged to retain the sensor (interior extension of 114) component inside the connector body.
As to claim 21, the connector body 112 comprises an intermediate component (portion of 112 below 128), and the intermediate component comprises the retaining formation (hole for 114 internal extension).
As to claim 22, sensor (interior extension of 114) is mounted above the non-return valve 168.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372).
Regarding claims 1-6, 12-15, Armstrong, Fig. 4,5, discloses a connector for a water system, the connector comprising: an inlet connector 205, a connector body 265,280 and an outlet connector 220 arranged in sequence, wherein the connector body is open-sided (at top) so as to form a tundish 270 having an open air gap (between webs 225) between the inlet and outlet connectors through which water can fall in use. The connector body 265,280 comprises an internal floor formation 290 between the inlet connector and outlet connector beneath the open air gap (between webs 225), the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions 262,282. The internal floor formation comprises a non-return valve 290. The connector comprises a top side 210,225 that is partially open sided (between ribs 225) to an ambient environment.
Armstrong fails to disclose sensor for detecting the presence of water within the connector body. Doughty, Fig. 1-6, teaches a drain connecter with a flap non-return valve 170 and water sensor 188,178 for detecting the presence of water within the connector body between inlet and outlet connectors 102,106. The connector body comprises an internal floor formation 170 between the inlet connector and outlet connector, the floor formation being arranged to divide the interior of the connector body into upper and lower internal chamber portions. The internal floor formation comprises a non-return valve 170.  The sensor 188,178 is arranged to sense the presence of water on or above the internal floor formation 170. The sensor (portion 188) is arranged to sense the presence of a pool (enough quantity to overcome valve closing bias) of water forming on the non-return valve 170. The sensor includes valve operation sensor (portion 188). A monitoring device 180 is arranged to monitor the output of the sensors and to generate progressive different alerts (148a,148b) signal based on threshold valve of a sensed water (small quantity measured by moisture sensor 188, large quantity measured by valve sensor 188). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a moisture/valve sensor between inlet/outlet connectors and multiple level alarm generating programmable monitor as taught by Doughty in order to provide remote signals and progressive warnings of increasing flow rate. 
As to claim 16, Armstrong as modified (as taught by Doughty) teaches that the monitoring device (Para 12, main controller) can optionally be remote wirelessly connected to the sensors.
As to claim 17, Armstrong as modified (as taught by Doughty) teaches a processor 182 having machine readable instructions for processing received sensor readings indicative of the presence of water in the connector and outputting a plurality of different alert signals alerts (148a,148b).  The controller being programmable is seen as capable of being performed to provide progressive alerts according to a duration and/or frequency of the sensed presence of water.
Claim(s) 7,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (WO2015114348) in view of Doughty et al (20170278372) further in view of Figley et al (8172154).
Armstrong as modified discloses a moisture sensor (178 of Doughty) but fails to disclose a temperature sensor commonly supported with the moisture sensor. Figley, Fig 2, col 15 line 25-35, teaches a water sensor with a combination of commonly supported moisture and temperature sensors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Armstrong with a temperature sensor commonly supported with the moisture sensor as taught by Figley in order to provide additional system information. 
Allowable Subject Matter
Claim 18 is allowed. Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
 Applicant’s arguments that “top side that is partially open sided to an ambient environment” are not persuasive since in Hecking, the connector 112-162 comprises a top side (portion of connecter 112-162 above 174) that is partially open sided (at openings between 160) to an ambient environment and in Armstrong, connector comprises a top side 210,225 that is partially open sided (between ribs 225) to an ambient environment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753